J-S50037-20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,               :    IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                    Appellee                :
                                            :
           v.                               :
                                            :
ANTHONY D. FOWLKES,                         :
                                            :
                    Appellant               :    No. 1138 EDA 2020

                Appeal from the PCRA Order Entered April 14, 2020
                 in the Court of Common Pleas of Delaware County
                Criminal Division at No(s): CP-23-CR-0002126-2017

BEFORE:         BENDER, P.J.E., SHOGAN, J. and STRASSBURGER, J.*

MEMORANDUM BY SHOGAN, J.:                                 Filed: April 8, 2021

       Appellant, Anthony D. Fowlkes, appeals from the order entered on

April 14, 2020, dismissing his petition filed pursuant to the Post Conviction

Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-9546. We affirm.

       In its opinion, the PCRA court set forth the relevant procedural history

of this matter as follows:1

             At the conclusion of a jury trial[, Appellant] was found
       guilty of possessing Oxycodone and Codeine, possessing
       marijuana with intent to deliver and possession of a firearm by a
       prohibited person.[2] On January 23, 2018[,] an aggregate
       sentence of sixty to 144 months of incarceration to be followed
       by two years of probation was imposed.




1   In light of our disposition, a detailed recitation of the facts is unnecessary.
2 35 P.S. §§ 780-113(a)(16), (a)(30), and 18 Pa.C.S. § 6105(a)(1),
respectively.

*Retired Senior Judge assigned to the Superior Court.
J-S50037-20

PCRA Court Opinion, 6/17/20, at 2 (footnotes omitted).          Appellant filed a

post-sentence motion on January 23, 2018, which the trial court denied on

January 30, 2018.       Appellant filed a timely appeal to this Court on

February 2, 2018; we affirmed the judgment of sentence on November 14,

2018.3   Commonwealth v. Fowlkes, 201 A.3d 847, 439 EDA 2018 (Pa.

Super. filed November 14, 2018) (unpublished memorandum). Appellant did

not file a petition for allowance of appeal to our Supreme Court.

      On January 31, 2020, Appellant filed the instant, counseled PCRA

petition, his first.   Therein, Appellant averred that trial counsel was

ineffective for (1) failing to file a motion to suppress; (2) failing to prepare

adequately a defense witness for her testimony in Appellant’s case-in-chief;

(3) stipulating to Exhibit C-29, regarding the seized controlled substances;

and (4) stipulating to Exhibit C-30, regarding the seized firearm.         PCRA

Petition, 1/31/20, at ¶ 7(1)–(5). The Commonwealth filed an answer. The

PCRA court found the issues to be meritless and issued notice of its intent to

dismiss Appellant’s petition without a hearing pursuant to Pa.R.Crim.P. 907.

On April 14, 2020, the PCRA court dismissed Appellant’s petition. Appellant

filed a notice of appeal to this Court on May 11, 2020. Both Appellant the

PCRA court complied with Pa.R.A.P. 1925.

      Appellant presents the following issues for our review:

3  Appellant and the PCRA court erroneously state that this Court affirmed
Appellant’s judgment of sentence on January 2, 2019. See PCRA Petition,
1/31/20, at ¶ 5; Notice of Intent to Dismiss, 3/2/20, at 1.

                                     -2-
J-S50037-20


      Was the [PCRA] court in error for dismissing [Appellant’s]
      petition for post[-]conviction relief without a hearing as to the
      following alleged issues of ineffectiveness[?]

      I.     Was trial counsel ineffective for failing to file a pretrial
             motion challenging the probable cause as to obtaining a
             search warrant as well as execution of same?

      II.    Was trial counsel ineffective as to the preparation of and
             examination of Ellen Gentzler called as a witness during …
             [Appellant’s] case in chief?

      III.   Was trial counsel ineffective for entering into a stipulation
             with the Commonwealth of Pennsylvania, specifically,
             Exhibit C-29, which concerned evidence of controlled
             substances as well as chain of custody of same?

      IV.    Was trial counsel ineffective for entering into a stipulation
             with the Commonwealth of Pennsylvania, specifically,
             Exhibit C-30, which concerned the firearm seized during
             the execution of the search warrant and the examination
             of same by expert Commonwealth witness Detective Lewis
             Grandizio?

Appellant’s Brief at 5 (full capitalization omitted).

      Before we proceed to the merits of Appellant’s appeal, we must

determine whether it is properly before us.             Pursuant to 42 Pa.C.S.

§ 9545(b)(1), any PCRA petition must be filed within one year of the date

the judgment becomes final unless Appellant alleges and proves that the

petition falls within three enumerated exceptions, specifically:

      (b) Time for filing petition.—

             (1) Any petition under this subchapter, including a second
             or subsequent petition, shall be filed within one year of the
             date the judgment becomes final, unless the petition
             alleges and the petitioner proves that:



                                       -3-
J-S50037-20


                     (i) the failure to raise the claim previously was the
                     result of interference by government officials with
                     the presentation of the claim in violation of the
                     Constitution or laws of this Commonwealth or the
                     Constitution or laws of the United States;

                     (ii) the facts upon which the claim is predicated were
                     unknown to the petitioner and could not have been
                     ascertained by the exercise of due diligence; or

                     (iii) the right asserted is a constitutional right that
                     was recognized by the Supreme Court of the United
                     States or the Supreme Court of Pennsylvania after
                     the time period provided in this section and has been
                     held by that court to apply retroactively.

42   Pa.C.S.    §     9545(b)(1)(i)–(iii).     The   PCRA   time-restrictions   are

jurisdictional in nature; thus, “Pennsylvania courts may not entertain

untimely PCRA petitions.”        Commonwealth v. Watts, 23 A.3d 980, 983

(Pa. 2011).     Indeed, the jurisdictional nature of the PCRA time-limits are

such that they implicate a court’s power to adjudicate a controversy.

Commonwealth v. Fahy, 737 A.2d 214, 222 (Pa. 1999).

      For purposes of the PCRA, a judgment of sentence “becomes final at

the conclusion of direct review, including discretionary review in the

Supreme Court of the United States and the Supreme Court of Pennsylvania,

or at the expiration of time for seeking the review.”                 42 Pa.C.S.

§ 9545(b)(3).       Here, the time for seeking review in the Supreme Court of

Pennsylvania expired on Friday, December 14, 2018, thirty days after this

Court affirmed the judgment of sentence November 14, 2018.               Pa.R.A.P.

1113(a).   Thus, in order to be timely under the PCRA, Appellant was


                                         -4-
J-S50037-20

required to file his PCRA petition on or before Monday, December 16, 2019.4

Because Appellant did not file the instant PCRA petition until January 31,

2020, the petition is patently untimely.

      In his brief filed with this Court, Appellant does not discuss or address

the untimeliness of his PCRA petition.5 He has failed to allege that any of

the enumerated exceptions to the one-year jurisdictional requirement apply

in the instant case.     It is well established that to invoke one of the

exceptions to the one-year requirement, the petition must raise and

affirmatively plead and prove the exception.     Commonwealth v. Taylor,

933 A.2d 1035, 1039 (Pa. Super. 2007).        Appellant has failed to do so.

Indeed,

      [b]ecause the instant PCRA petition was untimely and no
      exceptions apply, the PCRA court lacked jurisdiction to address
      the claims presented and grant relief. See Commonwealth v.
      Fairiror, 809 A.2d 396, 398 (Pa. Super. 2002) (holding
      that PCRA court lacks jurisdiction to hear untimely petition).
      Likewise, we lack jurisdiction to reach the merits of the appeal.
      Commonwealth v. Johnson, 803 A.2d 1291, 1294 (Pa. Super.

4  Because the thirtieth day fell on Saturday, December 14, 2019, the
appeal-period expired on the following Monday. 1 Pa.C.S. § 1908 (whenever
the last day of any time period referred to in a statute falls on a Saturday,
Sunday, or legal holiday, we omit that day from the computation).

5 Although it appears that both parties and the PCRA court assumed the
petition was timely filed, that assumption does not confer jurisdiction on the
PCRA court. “In the PCRA context, statutory jurisdiction cannot be conferred
by silence, agreement or neglect.” Commonwealth v. Ballance, 203 A.3d
1027, 1033 (Pa. Super. 2019) (citation omitted) (stating PCRA court’s
jurisdiction is a threshold requirement and dismissing untimely-filed PCRA
petition, where petitioner failed to plead and prove statutory timeliness
exception), appeal denied, 216 A.3d 1044 (Pa. 2019).

                                     -5-
J-S50037-20


      2002) (holding that Superior Court lacks jurisdiction to reach
      merits of appeal from an untimely PCRA petition).

Commonwealth v. Lawson, 90 A.3d 1, 8 (Pa. Super. 2014). Appellant has

failed to prove any exception applies to his untimely PCRA petition;

therefore, we are unable to exercise jurisdiction and reach the merits of

Appellant’s appeal.

      Order affirmed.

      Judge Strassburger did not participate in the consideration or decision

of this case.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/8/21




                                    -6-